Citation Nr: 1039622	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-10 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.	Entitlement to service connection for a right knee disorder.

2.	Entitlement to service connection for a back disorder.

3.	Entitlement to service connection for a neck disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 
1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board remanded this case in November 2008 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board initially remanded this case in pertinent part to 
provide updated Veterans Claims Assistance Act (VCAA) notice and 
schedule VA examinations to ascertain the nature and etiology of 
the Veteran's right knee, neck and back disorders.  

The Board's November 2008 remand and all subsequent 
correspondence since that time have been returned to VA by the 
postal system, which indicated that the mail was "not 
deliverable as addressed, unable to forward."  An attempt to 
send correspondence to another alternate address found in the VA 
medical records system was made, but it was also returned as 
undeliverable.  The AMC made a formal finding of unavailability 
of the current address of the Veteran in a January 2010 
memorandum.  The AMC noted in the memorandum that the American 
Legion had been informed of the situation and they did not have 
any more current contact information.  In addition, the AMC noted 
that there were no telephone listings in North or South Carolina 
for the Veteran. 

In September 2010, the American Legion submitted a written 
presentation on behalf of the Veteran, acknowledging the 
difficulties in contacting him.  However, the American Legion 
attached a printout that indicates the Veteran moved around quite 
a bit in the last few years.  In addition, this printout shows 
the Veteran may reside at a new address in North Carolina.  The 
Board notes that VA has not sent any correspondence to the 
address referred to by the American Legion and that the updated 
address is not reflected in the Veterans Appeals Contact and 
Locator System (VACOLS).  

Upon review of the Veteran's claim file, it is seems clear that 
the Veteran has not received any VCAA notice or anything else 
from VA, apparently due to an outdated address.  The Board notes 
that the claims file reflects that the Veteran might have moved a 
number of times during the course of this appeal over the last 
few years.  The claims file also reflects that the Veteran's 
representative has provided what could be a new address for the 
Veteran.  

The Veteran is advised that "[t]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, the Veteran, alone, is responsible to keep the RO 
informed of his current address, and to report any change of 
address in a timely manner.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

However, the Veteran appears to have moved a number of times 
during the pendency of the appeal, he does not appear to have 
received any correspondence or adjudicatory documents since the 
Board's November 2008 remand and VA appears to have a new address 
for the Veteran.  Therefore, one further attempt to implement the 
Board's November 2008 remand should be made.  

The appellant is hereby again reminded that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's current 
address, including by contacting the Veteran 
by telephone, mail (at the address referred 
to in the American Legion's September 2010 
written brief presentation) or any other 
appropriate method, and ensure VAMC 
Fayetteville (or whichever VAMC is now 
convenient to where he lives) has the 
Veteran's correct address on file.  All 
subsequent correspondence from VA to the 
appellant should be sent to the most recently 
established correct address of record.

2.  If the Veteran's address is verified, 
send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) - as specified in the Board's 
November 2008 remand - which includes an 
explanation of the information or evidence 
needed to establish a disability rating and 
effective date for the issues on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  If the Veteran's address is verified, 
schedule the Veteran for a VA examination 
with the appropriate medical examiner to 
determine the nature and etiology of any 
right knee disorders.  All indicated testing 
should be conducted.  His claims folder 
should be available to and reviewed in 
conjunction with the exam.  The examiner 
should opine whether it is at least as likely 
as not (meaning at least 50 percent probable) 
that the Veteran's claimed right knee 
disorder is related to his military service, 
including injuries sustained as a parachute 
jumper and the injury that resulted in the 
Veteran wearing a cast on his leg.

The requested study in this case should 
consider the Veteran's contentions, medical, 
occupational, and recreational history prior 
to, during, and since his military service.  
The basis of the examiner's opinion should be 
fully explained with reference to evidence in 
the record.  

4.  If the Veteran's address is verified, 
schedule the Veteran for a VA examination 
with the appropriate medical examiner to 
determine the nature and etiology of any back 
disorder.  All indicated testing should be 
conducted.  His claims folder should be 
available to and reviewed in conjunction with 
the exam.  The examiner should opine whether 
it is at least as likely as not (meaning at 
least 50 percent probable) that the Veteran's 
claimed back disorder is related to his 
military service, including injuries 
sustained as a parachute jumper.  

The requested study in this case should 
consider the Veteran's contentions, medical, 
occupational, and recreational history prior 
to, during, and since his military service.  
The basis of the examiner's opinion should be 
fully explained with reference to evidence in 
the record.  

5.  If the Veteran's address is verified, 
schedule the Veteran for a VA examination 
with the appropriate medical examiner to 
determine the nature and etiology of any neck 
disorder.  All indicated testing should be 
conducted.  His claims folder should be 
available to and reviewed in conjunction with 
the exam.  The examiner should opine whether 
it is at least as likely as not (meaning at 
least 50 percent probable) that the Veteran's 
claimed neck disorder is related to his 
military service, including injuries 
sustained as a parachute jumper.  

The requested study in this case should 
consider the Veteran's contentions, medical, 
occupational, and recreational history prior 
to, during, and since his military service.  
The basis of the examiner's opinion should be 
fully explained with reference to evidence in 
the record.  

6.  Then readjudicate the issues on appeal.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


